                 Case 17-25596      Doc 61     Filed 08/26/19    Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MARYLAND

In re:
Tucker, Francesca Marie             *
                    Debtor(s)       *   Case No. 17-25596
                                    *   Chapter 13
**************************************************
Santander Consumer USA Inc              *
                                    *
                    Movant          *
vs.                                 *
Tucker, Francesca Marie,            *
                    Respondents.    *

RESPONSE OF DEBTOR TO MOTION SEEKING RELIEF FROM THE AUTOMATIC
                 STAY AND TO RECLAIM PROPERTY

        Debtor, by Counsel, hereby responds to the Movant, Santander Consumer USA Inc's,
Motion Seeking Relief From the Automatic Stay and request that such Motion be in all things
denied.

       1.     Debtor admits the allegations of Paragraph 1 of the Motion herein.

       2.     Debtor admits the allegations of Paragraph 2 of the Motion herein.

       3.     Debtor admits the allegations of Paragraph 3 of the Motion herein.

       4.     Debtor admits the allegations of Paragraph 4 of the Motion herein.

       5.     Debtor admits the allegations of Paragraph 5 of the Motion herein.

       6.     Debtor admits the allegations of Paragraph 6 of the Motion herein.

        7.      Debtor can neither admit nor deny the allegations of Paragraph 7 of the Motion
herein due to insufficient information.

        8.      Debtor can neither admit nor deny the allegations of Paragraph 8 of the Motion
herein due to insufficient information.

        9.      Debtor can neither admit nor deny the allegations of Paragraph 9 of the Motion
herein due to insufficient information.

       10.    Debtor denies the allegations of Paragraph 10 of the Motion herein.

       11.    Debtor denies the allegations of Paragraph 11 of the Motion herein.
                Case 17-25596       Doc 61     Filed 08/26/19    Page 2 of 2



       12.    Debtor denies the allegations of Paragraph 12 of the Motion herein.

       13.    Debtor requests that the Court take judicial notice that Debtor is in current
negotiations with Creditor regarding payment arrangements.

        WHEREFORE, Debtor prays that Movant's Motion for Relief From the Automatic Stay
be in all things denied.

Dated: August 26, 2019                     Respectfully submitted,

                                           /s/ Suren G. Adams________________
                                           Debtor’s Counsel -- Suren G. Adams # 16097
                                           Adams Law Office, LLC
                                           4201 Northview Drive, Suite 401
                                           Bowie, MD 20716
                                           (301)805-5892

                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Response of Debtor to Creditor Santander Consumer
USA's, Motion Seeking Relief From the Automatic Stay has been served by CM/ECF electronic
mail on       August 26, 2019 to Counsel for Movant, Michael J. Klima, at
bankruptcy@peroutkalaw.com, and the Trustee assigned to this case, Nancy Spencer Grigsby, at
grigsbyecf@ch13md.com.

                                           /s/Suren G. Adams________________
                                           Debtor’s Counsel -- Suren G. Adams # 16097
                                           Adams Law Office, LLC
                                           4201 Northview Drive, Suite 401
                                           Bowie, MD 20716
